Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, dismissing appellant’s writ of habeas corpus after a hearing. An appeal, which the parties assert will be heard in February, 1970, is .presently pending in the Appellate Division, First Department, from the judgment of conviction which appellant attacks in the instant proceeding. In that appeal appellant may raise the identical grounds he asserts here, and we find no reason of practicality or necessity asserted to justify review of the matters raised by habeas corpus while such an appeal is pending (People ex rel. Keitt v. MeMamm, 18 N Y 2d 257, 262; People ex rel. Blyden v. Denno, 28 A D 2d 683). Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.